EXHIBIT 10-18

 

AGREEMENT FOR SALE AND PURCHASE

 

between

 

ELIZABETH ARDEN, INC, a Florida corporation f/k/a/

FRENCH FRANGRANCES, INC., a Florida corporation

(Seller)

 

and

 

NINA ELAZAR

(Buyer)

 

14100 N.W. 60th Avenue

Miami Lakes, Florida



--------------------------------------------------------------------------------

AGREEMENT FOR SALE AND PURCHASE

 

THIS AGREEMENT FOR SALE AND PURCHASE (the “Agreement”) dated as of March 29,
2005 (the “Effective Date”), by and between ELIZABETH ARDEN, INC., a Florida
corporation (the “Seller”) and NINA ELAZAR (the “Buyer”).

 

W I T N E S S E T H:

 

In consideration of the sum of Ten Dollars ($10.00), other good and valuable
consideration and the covenants in this Agreement, Seller and Buyer hereby agree
as follows:

 

ARTICLE 1

 

Purchase and Sale

 

1.1 The Property. Seller agrees to sell to Buyer and Buyer agrees to purchase
from Seller, (a) Seller’s fee simple title interest in that certain real
property located in Miami-Dade, County, Florida and more particularly described
on Schedule 1.1-A attached hereto and made a part hereof, together with any
buildings, improvements, and fixtures (excluding the “Seller’s Personal Property
and Fixtures” to the extent deemed fixtures) owned by Seller and located thereon
(collectively, the “Real Property”), including specifically, those fixtures more
particularly described on Schedule 1.1-B attached hereto and made a part hereof
(the “Buyer’s Fixtures”), and (b) the personal property now owned by Seller
(excluding the Seller’s Personal Property and Fixtures to the extent deemed
personal property), located in or upon the Real Property and more particularly
described on Schedule 1.1-C attached hereto and made a part hereof
(collectively, the “Personal Property”). The Real Property and the Personal
Property collectively shall be referred to as the “Property.” As used in this
Agreement, the term “Seller’s Personal Property and Fixtures” shall collectively
mean all of the Seller’s personal property, fixtures, materials, equipment and
machinery as more particularly described on Schedule 1.1-D attached hereto and
made a part hereof, which Seller’s Personal Property and Fixtures are hereby
expressly excluded from the sale of the Property and shall remain the property
of the Seller after the Closing (as defined below), unless Buyer elects to
exercise the Options (as defined below).

 

1.2 Options. Seller hereby grants to Buyer the option to purchase the Optional
Personal Property set forth in Schedule 1.1-E (the “Optional Personal Property”)
(the “Options”) by delivery of written notice from Buyer to Seller no earlier
than May 15, 2005 but no later than June 30, 2005. If any of the Options are
exercised, the Optional Personal Property shall be conveyed by Seller to Buyer
(on an “As-Is” basis as set forth in Article 7 of this Agreement) in the same
manner as the Property. In the event Buyer timely elects to exercise the
Options, Buyer shall pay to Seller the Option Price set forth in Schedule 1.1-E,
which amount shall be paid by Buyer to Seller in the manner set forth in Article
2 of this Agreement.



--------------------------------------------------------------------------------

If the Options are exercised for the Office Furnishings and Equipment, Buyer
agrees to lease the Office Furniture and Fixtures corresponding to the Leased
Premises to the Seller for such period as Seller shall reasonably request but
not to exceed the term of the Lease at $2,000.00 per month.

 

ARTICLE 2

 

Purchase Price

 

2.1 Amount and Payment. In the event Buyer elects not to exercise any of the
Options, the total purchase price for the Property shall be TEN MILLION TWO
HUNDRED FIFTY THOUSAND DOLLARS ($10,250,000.00) (the “Purchase Price”), which
Purchase Price shall be payable to Seller as follows:

 

(a) Initial Deposit. Upon the execution of this Agreement, Buyer shall deliver
to the trust account of Robert G. Monas, P.A. (the “Escrow Agent”) an initial
deposit in the amount of FIFTY THOUSAND DOLLARS ($50,000.00) (the “Initial
Deposit”).

 

(b) Second Deposit. Provided Buyer has not delivered the Termination Notice (as
defined below) prior to the expiration of the Inspection Period and subject to
Section 5.2, the Buyer shall (prior to the expiration of the Inspection Period)
deliver to the Escrow Agent a second deposit in the amount of FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00) (the “Second Deposit”).

 

(c) Third Deposit. Provided Buyer has not delivered the Termination Notice (as
defined below) prior to the expiration of the Inspection Period , within one
hundred five (105) days after the Effective Date, the Buyer shall deliver to the
Escrow Agent a third deposit in the amount of TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00) (the “Third Deposit”).

 

(d) Fourth Deposit. Provided Buyer has not delivered the Termination Notice (as
defined below) prior to the expiration of the Inspection Period, within one
hundred twenty (120) days after the Effective Date, the Buyer shall deliver to
the Escrow Agent a fourth deposit in the amount of TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000.00) (the “Fourth Deposit”). The Initial Deposit, Second
Deposit, Third Deposit and Fourth Deposit shall be held in an interest bearing
account and collectively shall be referred to as the “Deposit”. The Deposit
shall be held by the Escrow Agent in an interest bearing account and disbursed
in accordance with the terms and conditions of this Agreement. Except in the
event of a Buyer Default (as defined below), all interest shall accrue to Buyer.
At Closing, the Deposit shall be credited against the Purchase Price and wire
transferred to Seller by the Escrow Agent.

 

(e) Balance to Close. At the Closing, Buyer shall pay to the Seller by wire
transfer of federal funds the balance of the Purchase Price, the respective
Option Prices if any of the Options are exercised, plus or minus prorations and
adjustments as provided in thisAgreement (the “Cash To Close”).

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3

 

Closing Date

 

3.1 Closing. The purchase and sale of the Property contemplated by this
Agreement (the “Transaction”) shall be completed through a closing (the
“Closing”), which Closing shall occur at the offices of Buyer’s counsel, on or
before date mutually acceptable to Seller and Buyer that is not later than July
31, 2005 (the “Closing Date”), provided that if Seller elects (or is required)
to cure the Title Defects (both as defined below) pursuant to Paragraphs 5.2 and
5.4 of this Agreement, respectively, then the Closing Date shall be extended (if
necessary) to the second (2nd) Business Day following the expiration of the Cure
Period or the Survey Cure Period (both as defined below).

 

ARTICLE 4

 

Title to the Property

 

4.1 Real Property. Seller shall convey to Buyer good and marketable fee simple
title to the Real Property by special warranty deed (the “Deed”) containing
special covenants and special warranties of title, subject to the permitted
exceptions set forth on Schedule 4.1 attached hereto and made a part hereof
(collectively, the “Permitted Exceptions”).

 

4.2 Service Contracts. Seller also shall transfer the Personal Property, if any,
and convey title to the Real Property, subject to the contracts, licenses,
service contracts, miscellaneous agreements and maintenance agreements set forth
on Schedule 4.2-A attached hereto and made a part hereof (collectively, the
“Service Contracts”), which Service Contracts shall be assigned by Seller and
assumed by Buyer at Closing pursuant to an assignment and assumption agreement
in the form attached hereto as Schedule 4.2-B and made a part hereof (the
“Assignment and Assumption of Service Contracts”).

 

4.3 Personal Property. Seller shall convey to Buyer title to the Personal
Property, if any, by bill of sale with special warranty of title, but without
warranty of fitness or merchantability (the “Bill of Sale”).

 

ARTICLE 5

 

Evidence of Title and Survey

 

5.1 Evidence of Title. Within five (5) business days from the Effective Date,
the Seller shall deliver to Buyer a mortgagee title insurance policy relating to
the property (the “Prior Title Policy”). Prior to the expiration of the
Inspection Period, the Buyer shall cause a title agent

 

- 4 -



--------------------------------------------------------------------------------

designated by the Buyer (the “Title Agent”) to issue to Buyer (and deliver a
copy to Seller of) an owner’s title insurance commitment relating to the Real
Property (the “Title Commitment”), underwritten by a nationally recognized title
insurance company (the “Title Company”). Upon recordation of the Deed, the Buyer
shall cause the Title Agent to issue an owner’s title insurance policy in the
amount of the Purchase Price (the “Title Policy”), which Title Policy shall
insure Buyer’s fee simple interest in the Real Property.

 

5.2 Title Matters. Buyer shall have until the expiration of the Inspection
Period (the “Title Review Period”) to review the Title Commitment. If Buyer
discovers any Title Defects, Buyer shall give written notice to Seller of the
Title Defects before the expiration of the Title Review Period. Following the
Title Review Period, if Buyer discovers any Title Defects which post-date the
effective date of the Title Commitment, Buyer shall give written notice to
Seller of the Title Defects within three (3) days from the date Buyer discovers
said Title Defects (the “Objection Period”). “Title Defects” shall mean any
matters or title exceptions which render title to the Real Property unmarketable
in accordance with the applicable title standards adopted by the Florida Bar,
excluding (i) the Permitted Exceptions, and (iii) all title matters set forth in
or disclosed by the Title Commitment and/or the Prior Title Policy which were
not timely objected to as Title Defects by the Buyer in accordance with the
terms of this Paragraph 5.2.

 

In the event Buyer notifies Seller in writing of any Title Defects before the
expiration of the Title Review Period and/or the Objection Period, as
applicable, Seller shall have up to sixty (60) days from receipt of Buyer’s
written notice (the “Cure Period”) to cure the Title Defects which have been
noted by Buyer in its notice to Seller; provided that, Seller, in its sole
discretion, shall determine whether it shall attempt to cure the Title Defects
(and the Closing Date shall be extended until the expiration of the Cure Period
if Seller elects to cure the Title Defects). Seller shall advise Buyer in
writing whether it will attempt to cure the Title Defects within ten (10) days
of Seller’s receipt of Buyer’s written notice regarding the existence of said
Title Defects (and the time for delivery of any Deposit to the Escrow Agent due
during this time period shall be extended until two (2) business days after
Seller provides its notice to Buyer whether it shall attempt to cure the Title
Defects). Buyer specifically acknowledges that Seller shall not be obligated to
cure the Title Defects. Should Seller be unsuccessful in curing the Title
Defects before the expiration of the Cure Period or should Seller be unwilling
to cure the Title Defects, Buyer shall elect within five (5) Business Days of
the expiration of the Cure Period or within five (5) Business Days of Buyer’s
receipt of Seller’s notice that Seller is unable or unwilling to cure the Title
Defects, as applicable, to either (i) accept title to the Real Property as it
then is and proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price, or (ii) terminate this
Agreement and demand a refund of the Deposit which shall be returned to Buyer,
whereupon neither party shall have any further liability or obligations
hereunder except for those liabilities and obligations which by the terms hereof
expressly survive the termination of this Agreement. If there are no Title
Defects or if Seller is successful in curing the Title Defects, then Seller and
Buyer shall proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price. Also, if Buyer fails to
object in writing to any Title Defects before the expiration of the Title Review
Period and/or the Objection Period, as applicable, then such failure shall
constitute Buyer’s acceptance and approval of status of title to the Real
Property, such Title Defects shall be

 

- 5 -



--------------------------------------------------------------------------------

deemed to be Permitted Exceptions, and Seller and Buyer shall proceed to close
the Transaction pursuant to the terms of this Agreement without a reduction in
the Purchase Price. Notwithstanding the foregoing, Seller shall be obligated to
cure the following items (the “Mandatory Cure Items”), whether described in the
Title Commitment, or first arising or first disclosed by the Title Company (or
otherwise to the Buyer) after the effective date of the Title Commitment: any
mortgage lien granted by the Seller encumbering the Property. Notwithstanding
anything to the contrary set forth herein, if prior to closing, Seller fails to
cure all Mandatory Cure Items, the Buyer may either: (1) terminate this
Agreement by written notice to Seller and receive a refund of the Deposit or (2)
proceed to close on the Transaction and deduct from the Purchase Price a sum
equal to the aggregate amount necessary to cure the Mandatory Cure Items.

 

5.3 Survey. Within five (5) days from the Effective Date, the Seller shall, to
the extent within Seller’s possession, deliver to Buyer a print of the survey
obtained by the Seller in connection with Seller’s acquisition of the Property
(the “Prior Survey”). Prior to the expiration of the Inspection Period, the
Buyer may order, at Buyer’s expense, a survey of the Real Property prepared in
accordance with the “Minimum Standard Detail Requirements for Land Title
Surveys” jointly established and adopted in 1988 by the American Land Title
Association and the American Congress on Surveying and Mapping (the “Survey”).

 

5.4 Survey Matters. Buyer shall have until the expiration of the Inspection
Period (the “Survey Review Period”) to review the Survey. If Buyer discovers any
Survey Title Defects (as defined below), Buyer shall give written notice to
Seller of the Survey Title Defects before the expiration of the Title Review
Period. “Survey Title Defects” shall mean any encroachments, easements, overlaps
or other survey matters which render title to the Real Property unmarketable,
excluding (i) the Permitted Exceptions and (ii) all encroachments, easements,
overlaps and other survey matters set forth on or disclosed by the Survey and/or
the Prior Survey which were not timely objected to as Survey Title Defects by
the Buyer in accordance with the terms of this Paragraph 5.4 before the
expiration of the Survey Review Period.

 

In the event Buyer notifies Seller in writing of any Survey Title Defects before
the expiration of the Inspection Period, Seller shall have up to sixty (60) days
from receipt of Buyer’s written notice (the “Survey Cure Period”) to cure the
Survey Title Defects which have been noted by Buyer in its notice to Seller;
provided that, Seller, in its sole discretion, shall determine whether it shall
attempt to cure the Survey Title Defects (and the Closing Date shall be extended
until the expiration of the Survey Cure Period if Seller elects to cure the
Survey Title Defects). Seller will advise Buyer in writing whether it will
attempt to cure the Survey Title Defects within ten (10) days of Seller’s
receipt of Buyer’s written notice regarding the existence of said Survey Title
Defects. Buyer specifically acknowledges that Seller shall not be obligated to
cure the Survey Title Defects. Should Seller be unsuccessful in curing the
Survey Title Defects before the expiration of the Survey Cure Period or should
Seller be unwilling to cure the Survey Title Defects, Buyer shall elect within
five (5) Business Days of the expiration of the Survey Cure Period or within
five (5) Business Days of Buyer’s receipt of Seller’s notice that Seller is
unable or unwilling to cure the Survey Title Defects, as applicable, to either
(i) accept title to the Real Property as set forth on and disclosed by the
Survey and proceed to close the Transaction pursuant to the terms of this
Agreement without a reduction in the Purchase Price, or (ii) terminate this
Agreement and demand a refund of the Deposit which shall be returned to Buyer,
whereupon neither party shall have any further liability or obligations
hereunder except for those liabilities and obligations which by the terms hereof
expressly survive the termination of this Agreement. If there are no Survey
Title Defects or if Seller is successful in curing the Survey Title Defects,
then Seller and Buyer shall proceed to close the Transaction pursuant to the
terms of this Agreement without a reduction in

 

- 6 -



--------------------------------------------------------------------------------

the Purchase Price. Also, if Buyer fails to object in writing to any Survey
Title Defects before the expiration of the Survey Review Period, then such
failure shall constitute Buyer’s acceptance and approval of status of title to
the Real Property as set forth on and disclosed by the Survey, such Survey Title
Defects shall be deemed to be Permitted Exceptions, and Seller and Buyer shall
proceed to close the Transaction pursuant to the Terms of this Agreement without
a reduction in the Purchase Price.

 

ARTICLE 6

 

Inspections

 

6.1 Inspections. Within five (5) days after the Effective Date, Seller shall
deliver to Buyer (to the extent not already delivered to Buyer prior to the
Effective Date) copies of any and all service contracts, appraisals, blueprints,
soil tests, soil reports, environmental audits and engineering reports to the
extent such items are in Seller’s possession (collectively, the “Due Diligence
Documents”). The Buyer shall have a seventy-five (75) day period commencing on
the Effective Date (the “Inspection Period”) to perform or cause to be performed
all inspections and analyses relating to the Property that Buyer deems
appropriate and necessary, including but not limited to reviewing
Property-related agreements, licenses, permits, performing physical inspections,
analyses, surveys, measurements, environmental tests (including, without
limitation, testing of soil conditions and emissions and for the presence or
absence of hazardous materials on or about the Property), and performing
financial, land use, zoning and legal analysis regarding Buyer’s intended use of
the Property and general due diligence regarding compliance with applicable
laws, regulations and ordinances (collectively, the “Inspections”). If Buyer is
not satisfied with the result of the Inspections, Buyer may terminate this
Agreement by giving Seller written notice of termination (the “Termination
Notice”) prior to the expiration of the Inspection Period. If Buyer gives the
Termination Notice prior to the expiration of the Inspection Period, then this
Agreement shall terminate and the Deposit shall be returned to the Buyer. Upon
termination of this Agreement, Buyer shall promptly return all Due Diligence
Documents to the Seller. The Buyer specifically acknowledges and agrees that
Seller shall not be obligated to remedy, correct or cure any Property related
defect(s) or other matter(s) disclosed by the Inspections, including any
environmental condition. If the Buyer fails to deliver the Termination Notice
prior to the expiration of the Inspection Period, then such failure to timely
deliver the Termination Notice shall constitute Buyer’s approval of the results
of the Inspections, and Seller and Buyer shall proceed to close the Transaction
pursuant to the terms of this Agreement without a reduction in the Purchase
Price.

 

All physical Inspections of the Property shall be performed by professional and
licensed entities maintaining proper insurance (as reasonably determined by the
Seller), including, without limitation, the insurance coverage set forth in
Paragraph 6.4 of this Agreement. Buyer shall pay all costs of the Inspections
and Buyer shall immediately upon receipt, provide Seller with the

 

- 7 -



--------------------------------------------------------------------------------

results of the Inspections. If Buyer shall intend to carry out any Inspections
involving the physical disturbance of any portion of the Property, Buyer shall
give Seller at least three (3) Business Days prior written notice of such
intention and the conduct of such Inspection shall be subject to Seller’s
reasonable regulations. If requested by Seller, Buyer and its agents shall be
accompanied by a representative of Seller when conducting any Inspections on the
Property. Buyer shall repair any damage to the Property caused by the
Inspections. Buyer shall indemnify and hold Seller harmless from and against any
and all damages, expenses, claims or liabilities for personal injury or property
damage caused by, arising out of or relating to the Inspections. The indemnity
and hold harmless agreements set forth in this paragraph shall survive Closing
and shall not be limited or eliminated by any provision terminating this
Agreement.

 

6.2 Inspection Reports. Buyer hereby agrees that if the Transaction does not
close for any reason whatsoever, Buyer shall deliver to Seller copies of all
engineering, environmental and hazardous materials reports prepared or obtained
by Buyer and also return to Seller all documents, surveys or other written
information of whatever kind or nature in the possession of Buyer which have
been provided by Seller in connection with the Transaction.

 

6.3 Satisfactory Inspections. Buyer’s failure to terminate this Agreement in
accordance with the provisions of Article 6 shall constitute Buyer’s
acknowledgment that it is satisfied with the results of the Inspections and
Buyer accordingly shall proceed to close the Transaction in accordance with the
terms of this Agreement.

 

6.4 Indemnification. Seller shall have no liability to Buyer or Buyer’s agents,
representatives or contractors resulting from their entry upon the Property and
the conduct of the Inspections thereon. The provisions of this paragraph shall
survive Closing and shall not be limited or eliminated by any provision
terminating this Agreement.

 

ARTICLE 7

 

“AS IS” Sale

 

7.1 No Representations or Warranties. Except for the Seller’s Limited
Representations (as defined below), the Buyer acknowledges that Seller has made
no representations or warranties of any nature whatsoever express or implied,
with respect to the Property (including without limitation any representations
or warranties as to habitability, merchantability, fitness for a particular
purpose; title (other than Seller’s limited warranty of title to be set forth in
the Deed); the quantity, quality or condition of the Property; the suitability
of the zoning thereof; the availability of permits relating thereto; the
suitability of the Property for any particular use or purpose; any tax
consequences relating to the Transaction; Property-related governmental
approvals; the compliance of the Property with any governmental laws (including
without limitation the Americans with Disabilities Act); the truth, accuracy or
completeness of any of the Due Diligence Documents; or the environmental or
physical condition of the Property. ) Buyer further acknowledges that except for
the Seller’s Limited Representations, it is relying solely upon its own
Inspections and is not relying upon any information, document, environmental
assessment, map, sketch, projection, pro forma statement, representation,

 

- 8 -



--------------------------------------------------------------------------------

guaranty or warranty (whether express or implied, oral or written, material or
immaterial) given or that may have been given by or made on behalf of Seller, or
any of its agents, brokers, consultants, employees, officers, members, managing
members, partners, affiliates, trustees, beneficiaries, directors or
shareholders, including, without limitation, the Due Diligence Documents. The
Buyer specifically acknowledges that the Seller has delivered to Buyer the Prior
Title Policy, Prior Survey and all other Due Diligence Documents without any
representation, warranty or guaranty by or from Seller. Without limiting the
generality of the foregoing provisions, Buyer acknowledges and agrees that: (i)
any environmental or other report with respect to the Property which is
delivered by Seller to Buyer shall be for general informational purposes only;
(ii) Buyer shall not have any right to rely on any such report delivered by
Seller to Buyer, but rather will rely on its own Inspections of the Property and
any reports commissioned by Buyer with respect thereto; and (iii) neither
Seller, any affiliate of Seller nor the person or entity which prepared any such
report delivered by Seller to Buyer shall have any liability to Buyer for any
inaccuracy in or omission from any such report.

 

7.2 ”AS IS”. Buyer acknowledges and confirms that it shall purchase the Property
in its “AS IS” condition “with all faults” and specifically and expressly
without any representations, warranties or guaranties, except for the Limited
Representations and the special warranties of title contained in the Deed.

 

7.3 Waiver and Release by Buyer. Buyer specifically waives, releases and
discharges any claims, demands, causes of action, losses, damages, liabilities,
costs and expenses (including Attorneys Fees) of any and every kind or
character, known or unknown, it has, might have had or may have against Seller
(and Seller’s officers, directors, members, employees and agents), whether known
or unknown, with respect to the environmental and physical condition of the
Property either patent or latent, its ability or inability to obtain or maintain
building permits, or other licenses or governmental approvals for the use or
operation of the Property, and/or certificates of compliance for the Property,
the actual or potential income or profits to be derived from the Property, and
any and all other state of facts which exist with respect to the Property,
excepting claims specifically relating to a breach of Seller’s Limited
Representations, but only to the extent such claims are permitted under this
Agreement.

 

BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL IMPLIED AND EXPRESS WARRANTIES
(EXCEPTING THE SPECIAL WARRANTIES OF TITLE CONTAINED IN THE DEED AND BILL OF
SALE), INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS, OR ANY CLAIM FOR ANY DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
RESULTING THEREFROM.

 

7.4 Survival of Provisions. The provisions of Paragraphs 7.1, 7.2 and 7.3 shall
survive the Closing and shall not be limited or eliminated by any provision
terminating this Agreement.

 

7.5 Seller’s Limited Representations. Seller represents and warrants to Buyer,
as of the Effective Date, the following:

 

(a) Seller (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida and (ii) has the authority and
power to enter into this Agreement and to consummate the Transaction.

 

- 9 -



--------------------------------------------------------------------------------

(b) The execution and delivery by Seller of, and the performance and compliance
by Seller with the terms and provisions of this Agreement do not violate any of
the terms, conditions or provisions of (i) its articles of incorporation or
bylaws, or (ii) any judgment, order, injunction, decree, regulation or ruling of
any court or other governmental authority to which Seller is subject. No
consent, waiver or approval by any third party is required in connection with
the execution and delivery by Seller of this Agreement or the performance by
Seller of obligations to be performed by Seller under this Agreement.

 

(c) Seller has not received any notice of (nor to the best of Seller’s knowledge
are there) any actions, suits, proceedings or claims, including without
limitation any condemnation action or governmental enforcement actions, pending
or threatened against the Property, at law or equity or before or by any
governmental authority, except as shown on Schedule 7.5(c) attached hereto and
made a part hereof (collectively, the “Litigation”).

 

In the event that any of the representations set forth in the foregoing
paragraphs (a) through (c) are true on the Effective Date but no longer true on
the Closing Date for any other reason other than the intentional act of Seller,
and the failure of such representation or warranty to remain true on the Closing
Date constitutes a material and adverse change to the status or condition of the
Property which was not discovered by Buyer, and would not have been discovered
by Buyer by the exercise of reasonable and customary diligence during the
Inspections, Buyer shall have the right to terminate this Agreement and receive
a refund of the Deposit, after which neither party will have any further rights
or obligations hereunder, except for those liabilities and obligations which by
their terms survive the termination of this Agreement.

 

As used in this Agreement, the term “to the best of Seller’s knowledge” means,
as to any matter being represented and warranted, the actual knowledge of the
Seller’s Chief Executive Officer, President, General Counsel and Chief
Administrative Officer (collectively, the “Seller Representative”).
Additionally, “to the best of Seller’s knowledge” excludes any constructive
knowledge and any matters which may be ascertained from Seller’s records, which
matters are not within the current knowledge of the Seller Representative. The
representations and warranties set forth above as items (a) through (c),
inclusive, collectively shall be referred to as the “Limited Representations.”
Notwithstanding anything to the contrary contained in this Agreement, the
Seller’s Limited Representations shall not survive Closing.

 

7.6 Buyer’s Limited Representations. Buyer represents and warrants to Seller, as
of the Effective Date and the Closing Date, the following:

 

(a) Buyer has the authority and power to enter into this Agreement and to
consummate the transaction provided for herein.

 

- 10 -



--------------------------------------------------------------------------------

(b) The execution and delivery by Buyer of, and the performance and compliance
by Buyer with the terms and provisions of this Agreement do not violate any of
the terms, conditions or provisions of any judgment, order, injunction, decree,
regulation or ruling of any court or other governmental authority to which Buyer
is subject. No consent, waiver or approval by any third party is required in
connection with the execution and delivery by Buyer of this Agreement or the
performance by Buyer of obligations to be performed by Buyer under this
Agreement.

 

ARTICLE 8

 

Miscellaneous Property and Covenants

 

8.1 Licenses and Permits. Seller shall transfer and/or assign to Buyer (to the
extent transferable/ assignable) all licenses, permits, certificates and
miscellaneous agreements relating specifically to the Property designated by
Buyer in writing before the expiration of the Inspection Period, provided that
any such transfer and/or assignment shall be at no cost and expense to Seller
and shall be effectuated in a reasonable manner reasonably agreed by Seller and
Buyer. Buyer acknowledges that except for the Limited Representations, Seller
has made no representations or warranties of any nature whatsoever regarding any
management agreement, license, permit, certificate, agreement or other
miscellaneous property relating to the Property.

 

8.2 Seller’s Limited Covenants.

 

(a) Seller shall not voluntarily create any liens, encumbrances, defects in
title, restrictions or easements (other than Permitted Exceptions) affecting the
Property.

 

(b) From the Effective Date until the date of Closing, Seller will not execute
any new leases or renew or modify any existing leases relating to the Real
Property (excluding the Lease, as defined below), without the Buyer’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

ARTICLE 9

 

Deliveries at Closing

 

9.1 Deliveries by Seller. At the Closing, Seller shall execute and/or deliver or
cause to be executed and/or delivered to Buyer the following:

 

(a) the Deed;

 

(b) Bill of Sale;

 

(c) Assignment and Assumption of Service Contracts;

 

- 11 -



--------------------------------------------------------------------------------

(d) No-Lien, Gap, Possession and FIRPTA Affidavit (“Seller’s Affidavit”);

 

(e) Closing Statement;

 

(f) the keys to all locks (excluding the keys to the offices on the second
floor), plans and specifications, if in Seller’s possession or control, of the
buildings and improvements on the land, certificates of occupancy and
maintenance records;

 

(g) authorizing certificate, resolutions and incumbency certificate, evidencing
Seller’s authority to consummate the Transaction;

 

(h) such other documents and instruments as may be reasonably required by any
other provision of this Agreement or as may be reasonably required by the Title
Company or reasonably required to carry out the terms and intent of this
Agreement.

 

9.2 Deliveries by Buyer. At the Closing, Buyer shall execute and/or deliver or
cause to be executed and/or delivered to Seller the following:

 

(a) Purchase Price, calculated and paid to the Seller in accordance with this
Agreement;

 

(b) Assignment and Assumption of Service Contracts;

 

(c) Closing Statement;

 

(d) Authorizing corporate resolutions, incumbency certificate, partnership
certificate, partnership affidavit, partnership agreement or other
documentation, as appropriate, for Buyer, evidencing Buyer’s authority to
consummate the Transaction; and

 

(e) Such other documents and instruments as may be reasonably required by any
other provisions of this Agreement or as may be reasonably required by the Title
Company or reasonably required to carry out the terms and intent of this
Agreement.

 

ARTICLE 10

 

Closing

 

10.1 Possession. Upon receipt of the Purchase Price on the date of Closing,
Seller shall transfer to Buyer possession of the Property, subject to the
Permitted Exceptions. Upon receipt of the Option Price for any Options exercised
by Buyer, Seller shall transfer to Buyer possession of the Optional Personal
Property subject to Seller’s right to continue to use pursuant to Section 1.2.

 

- 12 -



--------------------------------------------------------------------------------

10.2 Closing Costs. Seller shall pay (a) the documentary stamp tax due in
connection with the conveyance of the Real Property, (b) the cost of recording
any instruments necessary to cure Title Defects, (c) all brokerage fees required
to be paid by Seller under the Brokerage Agreement (as defined below), and (d)
all fees and costs of its legal counsel.

 

Buyer shall pay (a) the surtax due in connection with the conveyances of the
Real Property, (b) the cost of recording any documents executed in connection
with this Agreement (including, but not limited to the Deed, but excluding the
cost of recording any instruments necessary to cure Title Defects), (c) the cost
of the Survey, (d) all fees and costs relating to the Inspections, (e) all
title-related charges and the title insurance premium due in connection with the
issuance of the Title Commitment and the Title Policy, (f) all fees, costs and
points Buyer may incur in connection with financing for the Transaction,
provided that the Closing of the Transaction is not contingent on Buyer’s
ability to secure such financing and/or satisfy any conditions imposed by any
lender in connection with such financing, and (g) all fees and costs of its
legal counsel.

 

10.3 Prorations and Adjustments. All income, revenue, lease payments, expenses
(including licensing and permitting fees), costs and fees relating to the
Property shall be prorated through midnight on the day preceding the actual date
of Closing based on actual and final bills or liquidated amounts, provided that
if actual and final bills or liquidated amounts are not available at Closing,
prorations shall be based on estimates mutually acceptable to Seller and Buyer.
The Purchase Price shall be increased or decreased to account for the following
prorations and adjustments:

 

(a) Taxes. 2005 real estate and personal property taxes regarding the Property
shall be based on the actual 2005 taxes, except that if the actual 2005 tax
bills are not available at the time of Closing, prorations shall be made based
upon the real estate and/or personal property taxes for the preceding year.

 

(b) Assessments. Certified, confirmed and ratified special assessment liens
levied against the Property, and pending liens for which the municipal
improvements have been substantially completed, as of the expiration of the
Inspection Period shall be paid by Seller; provided, however, that if any
special assessments are payable in installments, Seller shall only be
responsible for payment of installments to the extent accrued prior to the
Closing Date (including the prorated portion of the installment payable in the
current year). Pending liens as of the Closing Date, other than those for which
the municipal improvements have been substantially completed, shall be assumed
and paid for by the Buyer.

 

(c) Deposits. All utility deposits that are transferred to the Buyer at Closing
shall be credited on the closing statement to the Seller. If any utility deposit
is not transferrable to the Buyer, then Seller shall be responsible for
obtaining the return of such deposits and Buyer shall be responsible for funding
any deposits required to replace the Seller’s deposit.

 

(d) Miscellaneous. All other income and revenue relating to the Property
accruing through midnight of the day immediately preceding the actual date of
Closing shall be

 

- 13 -



--------------------------------------------------------------------------------

credited on the closing statement to Seller. Buyer shall pay to Seller promptly
after receipt, any income or revenue collected by Buyer after the actual date of
Closing attributable to the period ending on the actual date of Closing. All
expenses, lease payments, costs and fees relating to the Property incurred
through the actual date of Closing shall be paid by Seller, while all expenses,
costs and fees incurred after the actual date of Closing shall be paid by Buyer.

 

10.4 Reproration and Post-Closing Adjustments. Buyer and Seller agree that upon
the written request of either party, any proration based on an estimate and not
based on an actual and final bill or liquidated amount may be reprorated upon
the issuance of an actual bill or when the final or liquidated amounts are
ascertainable, provided that all prorations and post-closing adjustments shall
be finalized within sixty (60) days of the date of Closing. The closing
statement executed in connection with the Transaction shall contain a provision
regarding the reprorations and post-closing adjustments permitted under this
paragraph. Further, the provisions of this paragraph shall survive the Closing
and shall not be limited or eliminated by any provision terminating this
Agreement.

 

ARTICLE 11

 

Brokers

 

11.1 Brokers, Finders and other Intermediaries. Neither Buyer nor Seller have
dealt with any broker, finder or intermediary of any kind in connection with the
Transaction, except for Buyer’s dealings with Realty World (“Realty World”) and
Seller’s dealings with Easton & Associates and Industrial Group Realty, Inc.
(“Easton/Industrial”) (Realty World and Easton/Industrial shall hereinafter
sometimes be collectively referred to as the “Brokers”). Buyer and Seller each
represents to the other that except for the Brokers, there is no broker involved
in the Transaction and no fee, commission or sum however characterized is due
any broker, finder or intermediary in connection with the Transaction, except
for Seller’s potential obligation to pay a brokerage commission to the
Easton/Industrial in an amount equal to four and one half of one percent (4.50%)
of the Purchase Price (the “Brokerage Commission”) in accordance with the terms
of a separate agreement between Seller and Easton/Industrial (the “Brokerage
Agreement”), Easton/Industrial’s potential obligation to pay to pay Realty World
a brokerage commission in an amount equal to two and one quarter of one percent
(2.25%) of the Purchase Price in accordance with the terms of a separate
agreement between Easton/Industrial and Realty World, and except as otherwise
set forth in Paragraph 11.2 of this Agreement.

 

11.2 Indemnification. Buyer and Seller each hereby agree to indemnify and hold
the other harmless against and from all claims, demands, causes of action,
judgments, losses, damages, costs or expenses, including Attorneys Fees (as
defined below) and liabilities which may be asserted or recovered for fees,
commissions or other compensation claimed to be due to any broker, finder or
intermediary in connection with the Transaction and arising from such party’s
dealings or alleged dealings, except that Buyer’s indemnity of Seller shall not
relate to any monies due to Easton/Industrial under the Brokerage Agreement.

 

- 14 -



--------------------------------------------------------------------------------

11.3 Survival After Closing. The provisions of this Article 11 shall survive the
Closing and shall not be limited or eliminated by any provision terminating this
Agreement or be subject to the limitations contained in Paragraph 13.1 of this
Agreement.

 

ARTICLE 12

 

Casualty and Condemnation

 

12.1 Risk of Loss. The risk of loss in and to the Property shall remain vested
in Seller until the Closing, after which such risk shall be the responsibility
of Buyer.

 

12.2 Notice. In the event of Major Casualty, Minor Casualty, Major Condemnation
or Minor Condemnation (all as defined below), Seller shall promptly notify Buyer
in writing of same (“Seller’s Notice”).

 

12.3 Casualty. In the event of Major Casualty, the Buyer may elect within
fifteen (15) days from the Major Casualty to terminate this Agreement, in which
event the Deposit (to the extent paid by Buyer) shall be returned to Buyer, and
Seller and Buyer shall be released as to one another of all obligations under
this Agreement, except for those liabilities and obligations which by their
terms survive the termination of this Agreement, or (b) if Buyer does not
terminate this Agreement within fifteen (15) days from the Major Casualty, then
Seller and Buyer shall proceed to close the Transaction in accordance with the
terms of this Agreement and Buyer shall take title to the Property in its
damaged condition without a reduction in the Purchase Price, provided that
Seller at Closing shall assign to Buyer all insurance proceeds payable under any
existing insurance policies relating to the Casualty. For purposes of this
Agreement, “Major Casualty” shall mean damage by fire or other casualty to the
Property, the cost to repair will be in excess of $1,000,000.00 or the time
required to repair will be longer than 180 days (as reasonably determined by
Seller).

 

In the event of a Minor Casualty, this Agreement shall remain in full force and
effect and Seller and Buyer shall proceed to close the Transaction pursuant to
the terms of this Agreement without a reduction in the Purchase Price, provided
that Seller at Closing shall assign to Buyer all insurance proceeds payable
under any existing insurance policies relating to the Minor Casualty. For
purposes of this Agreement, “Minor Casualty” shall mean damage by fire or other
casualty to the Property, the cost to repair will be in the amount of
$1,000,000.00 or less, or the time to repair will be 180 days or less (as
reasonably determined by Seller).

 

12.4 Condemnation. In the event of a Major Taking the Buyer may elect within
fifteen (15) days from receipt of notice of such Major Taking to terminate this
Agreement, in which event the Deposit (to the extent paid by Buyer) shall be
returned to Buyer, and Seller and Buyer shall be released as to one another of
all obligations under this Agreement, except for those liabilities and
obligations which by their terms survive the termination of this Agreement, or
(b) if Buyer does not terminate this Agreement within fifteen (15) days from the
receipt of notice of the Major Taking, Seller and Buyer shall proceed to close
the Transaction pursuant to the terms of this Agreement without a reduction in
the Purchase Price, provided that Seller at

 

- 15 -



--------------------------------------------------------------------------------

Closing shall assign to Buyer all condemnation proceeds or rights to
condemnation proceeds relating to the Major Taking. For purposes of this
paragraph, “Major Taking” shall mean actual condemnation or receipt by Seller of
a notice of taking relating to all or a portion of the Property resulting in a
diminution in the fair market value of the Property of more than $1,000,000.00
(as reasonably determined by Seller).

 

In the event of a Minor Taking, this Agreement shall remain in full force and
effect and Seller and Buyer shall proceed to close the Transaction pursuant to
the terms of this Agreement without a reduction in the Purchase Price, provided
that Seller at Closing shall assign to Buyer all condemnation proceeds or rights
to condemnation proceeds relating to the Minor Taking. For purposes of this
paragraph, “Minor Taking” shall mean actual condemnation or receipt by Seller of
a notice of taking relating to all or a portion of the Property resulting in a
diminution in the fair market value of the Property of $1,000,000.00 or less (as
reasonably determined by Seller).

 

ARTICLE 13

 

Default

 

13.1 Buyer’s Default. If Buyer fails to perform any of its obligations under
this Agreement (“Buyer Default”), Seller shall have the right to terminate this
Agreement and retain the Deposit as full and liquidated damages (“Liquidated
Damages”), which Liquidated Damages shall be Seller’s sole remedy at law or in
equity (except for a default under Paragraph 11.2). The parties hereto agree
that the Liquidated Damages are not a penalty and represent a fair and
reasonable measure of the damages suffered by Seller in the event of a Buyer
Default, it being further mutually agreed that the exact amount of damages
resulting from a Buyer Default are incapable of determination with any
mathematical precision or certainty. Accordingly, the parties hereto agree that
the Liquidated Damages are unequivocally fair and reasonable under the
circumstances.

 

13.2 Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement (“Seller Default”), Buyer may either (i) bring an action for
specific performance or (ii) elect to receive the return of the Deposit
whereupon Seller and Buyer shall be released as to one another of all
obligations under this Agreement.

 

13.3 Limited Remedies. It is understood and agreed by and between Seller and
Buyer that in the event of a Buyer Default or Seller Default, neither party
shall have any right to seek any monetary damages (except for a Buyer default
under Paragraph 11.2) whether direct, indirect, consequential or special, in any
action at law, except for Seller’s right to receive Liquidated Damages upon a
Buyer Default and Buyer’s right to receive the return of the Deposit upon a
Seller Default.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE 14

 

Notices

 

14.1 Method. Except as otherwise provided in this Agreement, all notices,
elections and other communications under this Agreement shall be properly given
only if made in writing and delivered: (i) by a major overnight courier service
such as “FedEx” at the addresses set forth below, (ii) by hand delivery at the
addresses set forth below or (iii) by facsimile at the facsimile numbers set
forth below, provided that any notice, election or other communication sent via
facsimile shall not be effective unless such notice, election or other
communication also is sent (within one (1) day of the date of the facsimile) via
overnight courier service or hand delivery as provided in subparagraphs (i) and
(ii) above. Notices, elections and other communications shall be sent to the
following:

 

Seller:

  

Elizabeth Arden, Inc.

14100 N.W. 60th Avenue

Miami Lakes, Florida

Attention: Mr. Oscar Marina

Phone: (305) 818-8114

Fax No.: (305) 818-8020

With a

copy to:

  

Adams, Gallinar & Iglesias, P.A.

1200 Brickell Avenue

Suite 900

Miami, Florida 33131

Attention: Michael D. Gallinar, Esq.

Phone: (305) 416-6810

Fax: (305) 416-6811

Buyer:

  

Nina Elazar

10141 S.W. 3rd Street

Plantation, Florida 33324

Phone: (954) 677-2222

Fax: (954) 677-2433

With a

copy to:

  

Robert G. Monas, P.A.

Heron Bay Corporate Center

11555 Heron Bay Boulevard

Suite 200

Coral Springs, Florida 33076

Attention: Robert G. Monas, Esq.

Phone: (954) 603-0494

Fax: (954) 603-0463

 

- 17 -



--------------------------------------------------------------------------------

With a

copy to:

  

Hume & Johnson, P.A.

1401 N. University Drive

Suite 301

Coral Springs, Florida 33071

Attention: Henry Johnson, Esq.

Phone: (954) 755-9880

Fax: (954) 755-9899

 

or at such different address as either party may designate by written notice as
provided herein. Such notices, elections and other communications shall be
effective upon the earlier of receipt or the date that delivery is first
refused.

 

ARTICLE 15

 

Miscellaneous

 

15.1 Attorneys’ Fees. As used in this Agreement, “Attorneys Fees” shall mean all
attorneys’ and legal assistants’ fees, costs and expenses, including such fees,
costs and expenses incurred at the trial and appellate court levels as well as
those fees, costs and expenses incurred in connection with pre-trial matters,
bankruptcy matters and post-judgment proceedings. In the event of any litigation
arising out of this Agreement, the prevailing party shall be entitled to recover
Attorneys Fees.

 

15.2 Assignment. Buyer may not assign all or any portion of her rights under
this Agreement to any person or entity, without the Seller’s written consent;
provided however, that on a one-time basis prior to the expiration of the
Inspection Period, the Buyer may assign all of her rights under this Agreement
to any person or entity, which assignment only shall become effective upon the
execution by the Buyer and the assignee of an assignment and assumption of
contract (in form and content satisfactory to Seller) providing for the
assumption by the assignee of all obligations under this Agreement (the
“Assignment of Contract”) and delivery of the Assignment of Contract to Buyer.

 

15.3 Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida. The parties hereto agree to
submit to the jurisdiction of Florida in connection with any claims or
controversy arising out of this Agreement and that venue for such actions shall
be in Miami-Dade County, Florida.

 

15.4 Effect of Partial Invalidity. If any one or more of the provisions of this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provisions hereof, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been made a part
hereof.

 

- 18 -



--------------------------------------------------------------------------------

15.5 Construction. Except as may be expressly provided herein to the contrary,
including but not limited to the Limited Representations, the parties
acknowledge that with respect to the Transaction (a) each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits thereto, (b) neither party has received from the
other any accounting, tax, legal or other advice, or relied upon any promises,
representations, warranties or inducements by or on behalf of the other party,
and (c) each party has relied solely on the advice of its own accounting, tax,
legal and other experts and advisors.

 

15.6 Counterparts. This Agreement may be executed in any number of counterparts,
any or all of which may contain the signatures of less than all of the parties,
and all of which shall be construed together but as a single instrument.

 

15.7 Waiver. The waiver of any of the provisions of this Agreement by any of the
parties hereto shall constitute a waiver of that provision, on that occasion
only, and shall not with respect to any other occasion constitute a waiver of
that or any other term of this Agreement.

 

15.8 Entire Agreement. All understandings and agreements heretofore made between
the parties are merged into this Agreement including the Schedules. There are no
oral promises, conditions, representations, warranties, guaranties,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution of this Agreement in effect between the parties. No
change, amendment or modification of this Agreement shall be valid unless the
same is in writing and signed by the parties hereto. No waiver of any of the
provisions of this Agreement shall be valid unless the same is in writing and is
signed by the party against whom enforcement is sought and shall be valid only
for the particular time and circumstances for which it is obtained.

 

15.9 Calendar/Business Days. Unless otherwise provided in this Agreement to the
contrary, all time periods shall be computed in calendar days. If any deadline
falls on a Saturday, Sunday or national legal holiday, performance will be due
on the next Business Day. All time periods will end at 5:00 p.m. eastern
standard time of the applicable day. As used in this Agreement, “Business Day”
shall mean any day other than a Saturday, Sunday, or legal holiday on which
national banks are authorized by federal law to close. Time is of the essence in
this Agreement.

 

15.10 Headings. Headings and captions at the beginning of each numbered
paragraph of this Agreement are solely for the reference of the parties and
shall not affect the interpretation of this Agreement.

 

15.11 Recording. Neither this Agreement nor a memorandum of this Agreement shall
be recorded by either party in the Public Records of Miami-Dade County, Florida,
or in any other Public Records in any other County in the State of Florida. If
Buyer records or causes this Agreement or a memorandum of this Agreement to be
recorded, such act shall constitute a Buyer Default.

 

- 19 -



--------------------------------------------------------------------------------

15.12 Confidentiality. If for any reason whatsoever the Transaction is
terminated prior to Closing, all information and documentation delivered to
Buyer by Seller or its agents shall be promptly returned to Seller.
Additionally, all information and documentation, as well as any information
otherwise obtained or generated by Buyer and its consultants is confidential and
shall not be disclosed by Buyer to any party at any time, other than Buyer’s
attorneys, accountants, consultants, and potential or existing lenders and
investors, without Seller’s prior written consent. Prior to Closing, Buyer and
Seller agree to maintain in confidence and agree not to disclose the terms and
provisions of this Agreement and matters relating to the Transaction, except to
the extent required by applicable laws (including, without limitation,
SEC-required disclosures). Further, Buyer and Seller each agree to use their
good faith efforts to prevent any and all such persons retained by them from
disclosing any information to third parties with regard to the Transaction.

 

15.13 Radon Gas Notice. Pursuant to Florida Statutes ss404.056, Seller is
required to deliver the following notice to Buyer and Buyer acknowledges receipt
of the following notice:

 

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

15.14 Lease Contingency. On the Closing Date, Seller, as tenant, and Buyer, as
landlord, shall execute the lease agreement relating to the Seller’s occupancy
of the second floor of the Property subsequent to the Closing Date, which lease
shall be in the form attached hereto as Schedule 15.14(a) (the “Lease”), which
Lease shall become effective as of, and be expressly conditioned upon, the
Closing. The Lease shall provide, among other things, that Seller shall lease
the entire second floor of the Property (approximately 30,000 square feet) and
one hundred fifty (150) parking spaces, both as depicted on the drawing attached
hereto as Schedule 15.14(b) and made a part hereof. The Lease shall be for a
term of six (6) months commencing as of the Closing Date (the “Initial Term”) at
the gross rental rate of $18.00 per square foot per year (plus any applicable
Florida sales tax), payable monthly, in advance; provided, however, that Seller
may elect to terminate the Lease at anytime prior to the expiration of the term
thereof by delivery of thirty (30) days prior written to the Buyer. The Lease
shall be a “gross lease” such that Seller shall have no liability whatsoever for
operating expenses, utility charges, maintenance expenses, insurance expenses,
real property taxes or any other costs in connection with the leased premises.
The Lease shall also require that Seller maintain commercial general liability
insurance with minimum limits of liability in an amount of Two Million Dollars
($2,000,000.00) per occurrence and name Buyer as an additional insured.
Accordingly, Buyer shall be responsible for the payment of all operating
expenses, real property taxes, assessments, utility charges (including, but not
limited to, gas, water, sewer and electrical charges), maintenance expenses,
insurance expenses and all other costs in connection with the leased premises.
Following the expiration of the Initial Term, Seller shall have the option to
extend the Initial Term on a month-to-month basis; provided that if Seller
elects to extend the Lease beyond the Initial Term then Seller shall

 

- 20 -



--------------------------------------------------------------------------------

be required to provide Buyer with sixty (60) days written notice prior to
Seller’s termination of the Lease. Following the expiration of the Initial Term,
Buyer may elect to terminate the Lease by delivery of ninety (90) days prior
written notice to Seller

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the
Effective Date.

 

Signed, sealed and

delivered in the presence

of:

  SELLER:

/s/ Laz Rothstein

--------------------------------------------------------------------------------

  ELIZABETH ARDEN, INC., a Florida Corporation Name:   Laz Rothstein            
    By:  

/s/ E. Scott Beattie

--------------------------------------------------------------------------------

/s/ Ana M. Chavez

--------------------------------------------------------------------------------

  Name:   E. Scott Beattie Name:   Ana M. Chavez   Title:   Chairman & C.E.O.

/s/ Crystal Yen

--------------------------------------------------------------------------------

 

BUYER:

Crystal Yen        

/s/ Shelyn Lee

--------------------------------------------------------------------------------

 

/s/ Nina Elazar

--------------------------------------------------------------------------------

Shelyn Lee   Nina Elazar

 

- 21 -



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1-A    -    Real Property Schedule 1.1-B    -    Buyer’s Fixtures
Schedule 1.1-C    -    Personal Property Schedule 1.1-D    -    Seller’s
Personal Property and Fixtures Schedule 1.1-E    -    Optional Personal Property
and Fixtures Schedule 4.1    -    Permitted Exceptions Schedule 4.2-A    -   
Service Contracts Schedule 4.2-B    -    Assignment and Assumption of Service
Contracts Schedule 7.5(c)    -    Pending Litigation Schedule 15.14(a)    -   
Lease Schedule 15.14(b)    -    Lease Space and Parking Spaces

 

- 22 -